No. 04-00-00369-CV
COGEMA MINING, INC.,
Appellant
v.
Gilberto GUZMAN,
Appellee
From the 229th Judicial District Court, Duval County, Texas
Trial Court No. DC-99-48
Honorable Alex W. Gabert, Judge Presiding
Per Curiam
 
Sitting:	Alma L. López, Justice
		Catherine Stone, Justice
		Paul W. Green, Justice
Delivered and Filed:	June 20, 2001
DISMISSED
	The appellant has filed an unopposed motion to dismiss this appeal, stating that the parties
have settled all issues in dispute.  The motion is granted.  See Tex. R. App. P. 42.1(a)(1).  Because
the cause is moot, all previous orders and judgments, both trial and appellate, are set aside and the
cause is dismissed.  See Merrill Lynch, Pierce, Fenner & Smith, Inc. v. Hughes, 827 S.W.2d 859,
859 (Tex. 1992); Exxon Corp. v. Butler, 619 S.W.2d 399, 399 (Tex. 1981); Freeman v. Burrows,
141 Tex. 318, 171 S.W.2d 863, 863-64 (1943); Panterra Corp. v. American Dairy Queen, 908
S.W.2d 300, 301 (Tex. App.--San Antonio 1995, no writ).  Costs of appeal are taxed against the
parties who incurred them. 
							PER CURIAM
DO NOT PUBLISH